  Case 21-10278         Doc 76   Filed 06/14/21 Entered 06/14/21 11:35:27           Desc Main
                                   Document     Page 1 of 5



                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS
                                  EASTERN DIVISION

________________________________________________
IN RE:                                           )
                                                 )                  Case No. 21-10278(JEB)
CRIMSONBIKES, LLC                                )
                                                 )                  Chapter 11
            Debtor                               )
________________________________________________)

AMENDED APPLICATION OF DEBTOR FOR EMPLOYMENT OF McCAFFERTY &
                COMPANY, P.C. AS ACCOUNTANTS


       The Debtor, CrimsonBikes, LLC in this Chapter 11 case (the “Debtor”) hereby requests,

pursuant to 11 U.S.C. § 327, Fed. R. Bankr. P. Rule 2014 and MLRB 2014-1, that this Court

enter an order approving employment of McCafferty & Company, P.C. (“McCafferty”) as

Debtor’s accountant, effective as of June 7, 2021. In support of this Application, the Debtor

states the following:



                                          Jurisdiction



       1.      This Court has jurisdiction to consider and determine this application pursuant to

               28 U.S.C. § 1334. This is a core proceeding within the meaning of 28 U.S.C. §

               157(b). Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and

               1409. The statutory predicates for the relief requested herein are Section 327(a)

               of the United States Bankruptcy Code, 11 U.S.C. § 101 et seq. (the “Code”), Rule

               2014 and 2016 of the Federal Rules of Bankruptcy Procedure and MLBR 2014-

               1(e).



                                                1
Case 21-10278   Doc 76     Filed 06/14/21 Entered 06/14/21 11:35:27             Desc Main
                             Document     Page 2 of 5




                                     Background

    2.   On March 3, 2021, three creditors, SmartEtailing, Inc., CVI-TCB Commercial,

         LLC, and Michael Jaegar (“Petitioning Creditors”) filed an involuntary chapter 7

         bankruptcy petition against the Debtor. On May 19, 2021, CrimsonBikes

         consented to the entry of an order for relief and moved the Court to convert its

         case to one under Chapter 11 of the United States Bankruptcy Code (“Motion to

         Convert”). On May 20, 2021, the Court entered the Order for Relief and on May

         21, 2021 allowed the Motion to Convert.

    3.   The Debtor is an online and retail bike seller in Cambridge, Massachusetts. The

         corporation has been in continuous operations since its founding in 2008.



                                  Relief Requested



    4.   The Debtor applies for authority to employ McCafferty as its accountant under

         Section 327 of the Code for purposes of representing the estate with respect to the

         Debtor’s tax matters as well as completion of Debtor’s corporate financial reports.

         McCafferty will also assist in the initial financial analysis and budgets as well as

         the initial monthly operating reports. McCafferty will assist the Debtor in

         preparing and filing all outstanding tax returns.

    5.   Edward McCafferty is a Certified Public Accountant with over 25 years of

         experience in public accounting, including a senior position with a large account

         firm and management of a small firm eventually leading to ownership of the firm.



                                           2
Case 21-10278     Doc 76      Filed 06/14/21 Entered 06/14/21 11:35:27             Desc Main
                                Document     Page 3 of 5



           McCafferty is well qualified to represent the Debtor with respect to accounting

           services.



  A. McCafferty Does Not Have an Interest Adverse to the Debtor or the Estate with Respect

                       to Any Matter on Which McCafferty is to Be Employed

    6.     To the best of the Debtor’s knowledge, McCafferty does not have any connection

           with or any interest adverse to the Debtor, its creditors, any other party in interest,

           the Debtor’s attorneys, the United States Trustee or any person employed in the

           office of the United States Trustee, except as set forth below or in the Affidavit of

           Edward McCafferty, in Support of the Application of Debtor and Debtor-in-

           Possession for Authority to Retain McCafferty & Company, P.C., (the

           “McCafferty Affidavit”), filed in connection with this Application. Accordingly,

           McCafferty does not hold nor represent any interest adverse to the Debtor’s estate

           on any matter on which McCafferty is to be employed.

    7.     As set forth in greater detail in the Affidavit of Edward McCafferty, McCafferty’s

           involvement with the Debtor, creditors, or other interested parties to the Debtor

           include the following: none

    8.     The Debtor seeks this Court’s authority to retain McCafferty as accountant under

           Section 327 of the Code.




                                              3
 Case 21-10278    Doc 76     Filed 06/14/21 Entered 06/14/21 11:35:27             Desc Main
                               Document     Page 4 of 5



B.   Arrangement for Compensation and Reimbursement of McCafferty



     9.    The Debtor seeks to employ McCafferty at their standard fees. McCafferty

           charges $285.00 to $300.00 per hour. Bookkeeping and data compilation is

           charged at an hourly rate of $75.00. These rates may change from time to time in

           accordance with McCafferty established billing practices and procedures. The

           Debtor also proposes to reimburse McCafferty for its actual and necessary

           expenses.

     10.   McCafferty understands that they must apply to the Court for compensation for

           professional services rendered and reimbursement of expenses incurred in

           connection with their role as Debtor’s accountant in accordance with the

           applicable provisions of the United States Bankruptcy Code, Bankruptcy Rules,

           Local Rules and any applicable orders of the Court.

     11.   The Debtor has provided notice of this Application by serving a copy of it upon

           the United States Trustee, Debtor’s secured parties, all parties that have filed a

           notice of appearance and request for service of papers in this case, and Debtor’s

           20 largest unsecured creditors, a creditor’s committee having not been appointed.

           The Debtor requests that this Court find such notice of this Application be good

           and sufficient in the circumstances.

     12.   In support of this Application, Edward McCafferty, has submitted an affidavit

           pursuant to Rule 2014(a) of the Federal Rules of Bankruptcy Procedure and

           MLBR 2014-1.




                                             4
 Case 21-10278         Doc 76   Filed 06/14/21 Entered 06/14/21 11:35:27           Desc Main
                                  Document     Page 5 of 5



WHEREFORE, the Debtor respectfully requests this Honorable Court:



      1.     Enter an Order authorizing the Debtor to retain McCafferty as accountant to the

             Debtor for the purposes set forth herein, effective as of June 7, 2021; and

      2.     Grant such other and further relief as this Court deems just and proper.


                                                           Respectfully submitted,
                                                           CrimsonBikes, LLC
                                                           By its Attorney,

                                                           /s/ John M. McAuliffe
                                                           John M. McAuliffe, Esq.
                                                           McAuliffe & Associates, P.C.
                                                           2000 Commonwealth Ave, Suite 305
                                                           Newton, MA 02466
                                                           (617) 558-6889
                                                           BBO# 555109
                                                           john@jm-law.net

Dated: June 14, 2021




                                              5
